Title: From George Washington to the Magistrates and Selectmen of Norwalk, Connecticut, 15 October 1778
From: Washington, George
To: Magistrates Connecticut, Selectmen of Norwalk,


          
            Gentn
            [Fredericksburg] 15 Otbr 1778
          
          I this morning received your application, and I can assure that I am sorry any individual of the army should have violated the rights of a citizen, or that an officer should insult the authority of the State in an instance where it seems to have been particularly concerned—But that this matter may be brought to a legal issue, I inclose you a letter to General Scott who commands near Bedford, directing him to deliver over to any civil officer the soldier which you had in arrest—I have also ordered Captn Stoddard to this place that his conduct may be inquired into. you will send the evidence against him here. I am &c.
          
            G. W.
          
        